Citation Nr: 1617576	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO. 10-43 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a right shoulder disorder. 

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Counsel


INTRODUCTION

The Veteran had active service with the United States Army from July 1998 to July 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which in part denied service connection for the disorders listed above. 

The Veteran testified before the undersigned Veterans Law Judge in January 2013. The hearing was conducted in accordance with Bryant v. Shinseki, 23 Vet. App. 488 (2010) ((holding that 38 C.F.R. § 3.103(c)(2) requires that the DRO or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked)).


FINDINGS OF FACT

1. The Veteran does not have a low back disorder for which service connection may be granted.

2. Right acromioclavicular joint osteoarthritis was not incurred in, or as a result of, service and is not related to service, to include in-service parachute jumps.

3. The Veteran does not have an acquired psychiatric disorder.



CONCLUSIONS OF LAW

1. The criteria for service connection for a low back disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

2. The criteria for service connection for right acromioclavicular joint osteoarthritis have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015). 

3. The criteria for service connection for an acquired psychiatric disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 4.125 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). A notice letter was sent to the Veteran in August 2009, prior to the initial adjudication of the claims on appeal. The notice included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA. The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO. The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

Before the undersigned in January 2013, the Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claims. These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103. See Bryant, 23 Vet. App. 488. 

VA also has a duty to assist an appellant in the development of the claim. VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

VA has satisfied its duty to assist by acquiring service records as well as relevant records of treatment to the extent that such records have been identified by the Veteran. These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board. 

The duty to assist was further satisfied by VA examinations in November 2015 when examiners conducted physical examinations and provided informed and responsive medical opinions. VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4) (2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion). 

In April 2014 the Board remanded all three of the issues on appeal for additional development, and it is the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders. See Stegall v. West, 11Vet. App. 268, 271 (1998). The ordered development included identifying and associating any outstanding relevant VA and non-VA treatment records - to include seeking such records from the Veteran; contacting the Department of Defense and Army Joint Service Records Research Center to determine the locations of the Veteran's foreign service and to verify his reported in-service stressor events; providing the Veteran with VA examinations relating to mental health, the low back, and the right shoulder, considering identified evidence relating the Veteran's claims and finally readjudication of the claims. The Board has reviewed all actions taken by the RO since April 2014 and, finding that the remand directives were substantially complied with, notes that the Veteran has not suggested otherwise.

Service Connection, Generally

The Veteran is seeking entitlement to service connection for right shoulder and low back disorders, as well as for an acquired psychiatric disorder. Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997). This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim." McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

The Veteran has been diagnosed with an arthritic disorder of the shoulder. Arthritis is a "chronic disease" which is listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service and current manifestations of the same disease, the disease shall be presumed to have been incurred in service unless clearly attributable to intercurrent causes. In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection. 38 C.F.R. 
§ 3.303(b); Walker, supra. at 1304 ((holding that the provisions of 38 C.F.R. 
§ 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a). While the disease does not need to be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

Service Connection for a Low Back Disorder

The Veteran asserts that a current low back disorder is related to service and specifically related to multiple jumps as a paratrooper. During his January 2013 hearing before the undersigned, the Veteran testified that he was on "jump status" for the duration of his service, that he made at least 69 jumps during service, and that he participated in "fun jumps" done for civilian observers. 

The Veteran's DD-214 confirms that he was awarded the Parachutist Badge, and the Board finds his reports of having participated in parachute jumps to be credible and probative of such activity. However, as described in greater detail below, the Board finds that the Veteran does not have a current low back disability for which service connection may be granted, and the claim must be denied.

Service treatment records show no complaints or treatment referable to the spine, in spite of numerous records relating to the left knee and left hip - including reports of an injury during a jump in November 1999 when the Veteran reported that he "landed on his weapon and heard an audible pop" in his left hip. On separation examination in May 2002, the Veteran affirmatively denied any history of painful shoulder, arthritis, rheumatism, bursitis, and recurrent back pain or any other back problem. Given the otherwise complete and detailed nature of the Veteran's treatment records, the Board finds the lack of complaints referable to the back is probative that the Veteran did not have related symptoms during service. See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) ((holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803(7)). 

Following separation from active duty, the Veteran reported low back pain to a VA physician's assistant in June 2009. In August 2009, radiographic imaging showed normal height and anatomical alignment of the vertebral bodies, normal paravertebral soft tissues, and no spondylolysis or spondylolisthesis. It was noted that the S1 vertebrae was "lumbarized" and this was the only clinical impression recorded. "Lumbarization" is defined as a congenital anomaly of the lumbosacral junction characterized by development of the first sacral vertebra as a lumbar vertebra; there are then six lumbar vertebrae instead of the usual five. Stedman's Medical Dictionary, 998 (26th Ed. 1995). 

A January 2013 assessment by a private chiropractor indicated that low back pain had onset due to parachuting, and noted that the Veteran reportedly had left leg numbness. He diagnosed radiculitis at the C5 level of the spine, "chronic suxluxation" [sic] at the L5-S1 level, and radiculopathy at the L5 level.

On VA examination in November 2015, the Veteran told the examining physician that he had hurt his back during service, though the examiner initially noted that there was no evidence of an injury in service treatment records. The examiner recognized complaints of leg numbness, and concluded that it was "from abdominal obesity and this causes meralgia parestheticia [sic], which is abdominal compression of the femoral nerve," and further that his "mechanical sharp back pain" was also "mainly due to obesity [and] deconditioning" rather than being evidence of radiculopathy. 

A physical examination showed normal range of motion, without pain, and no objective evidence of localized tenderness or pain on palpation. Muscle strength, reflexes and sensory examinations of the lower extremities were normal. Having reviewed x-ray imaging, the examiner concluded that the Veteran's only low back diagnosis was a lumbarized S1, which he described as a congenital defect that was unproductive of any symptoms.

The examiner fully reviewed the claims file, including the Veteran's reports of deployments to Haiti and Egypt, and determined that because his service department personnel reflected only service at Forts Bragg and Benning, the Veteran's testimony was otherwise discredited. The examiner observed the Veteran's assertion that he had participated in 69 jumps, and thus found this to be "unlikely." 

The Board places no probative value on the examiner's opinion that the Veteran is incredible as to the in-service component of service connection. However, the examiner's final conclusion is that the Veteran does not have a back disorder subject to service connection. The assessment is not based on the Veteran's "discredited" 69 jump assertion, but rather was based entirely on objective medical criteria, and thus maintains its probative value as to the nexus element.

Specifically, the examiner concluded that the Veteran has "a normal lumbar spine," and that "his current back symptoms are functional and due to deconditioning and obesity." Regarding the January 2013 private assessment, the examiner commented that the party making that assessment "doesn't know what he is talking about," because the Veteran "does not have subluxation, he has a congenital defect as noted in the physical," and that "he also does not have radiculitis, he has meralgia parestheticia [sic]." The examiner finally opined that "parachute jumping in itself, will not cause back . . . problems[,] there has to be [a] specific injury and there is no indication in the [service treatment records] of this." 

Having already found above that the Veteran did not have an in-service traumatic injury of the low back, the Board agrees with the examiner's factual conclusion regarding the lack of such an injury. Thus, irrespective of examiner's opinion that the Veteran did not have 69 parachute jumps, the final conclusion that there is no current low back disorder related to service is based on otherwise objective medical findings, and is accordingly highly probative.

Though the Veteran may genuinely believe that he incurred a current low back disorder due to multiple parachute jumps, this is a complex medical determination well beyond his lay competence, and thus his assertion to that effect is of no probative value in substantiating his claim. Layno v. Brown, 6 Vet. App. 465 (1994).

Regarding the finding of a lumbarized S1 and its description as a congenital defect, congenital or developmental defects are not diseases or injuries within the meaning of applicable VA law, and are not subject to service connection. 38 C.F.R. §§ 3.303(c), 4.9; see Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997); see also VAOPGCPREC 82-90 (interpreting that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin must, by its very nature, have pre-existed a claimant's military service). However, if a disease or injury is superimposed over the congenital or developmental defect during service, service connection may be warranted for the resultant disability. See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991); VAOPGCPREC 82-90. 

Because the weight of the evidence shows that the only low back diagnosis is of a congenital lumbarized S1, there is no disease or injury superimposed over the defect, and accordingly no disease or injury to service connect. The preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Right Shoulder Disorder

As with his low back, the Veteran asserts that a current right shoulder disorder is related to the multiple in-service parachute jumps. The Veteran indicated that he had been "treated for right shoulder trauma during training, and received medication throughout service." 

However, service treatment records show no complaints or treatment referable to the right shoulder, and on separation examination in May 2002, the Veteran affirmatively denied any history of painful shoulder, arthritis, rheumatism, or bursitis. Again, given that service treatment records appear otherwise complete, the lack of evidence referable to the right shoulder is weighed against his current assertion of in-service onset of symptoms. Kahana, 24 Vet. App. at 440.

Following separation from service, the Veteran first complained of shoulder pain during a June 2009 mental health assessment when he reported that since separation he had not been "doing so good" with respect to his shoulders, and next during a July 2009 traumatic brain injury evaluation. Post-service treatment records are otherwise silent for any right shoulder complaints, except for a January 2013 assessment by the same private chiropractor who had diagnosed the Veteran with "chronic suxluxation" of the lumbar spine. During that evaluation, he noted right shoulder pain had also onset due to parachuting, and he diagnosed radiculitis at the C5 level.

In November 2015, range of motion of the right shoulder was normal and without pain or objective evidence of crepitus, and the Veteran had normal muscle strength in flexion and abduction of the shoulder. Radiographic imaging confirmed the presence of arthritis, and the Veteran was diagnosed with right acromioclavicular joint osteoarthritis, though the examiner also stated that the "Veteran has a normal right shoulder." After observing the lack of right shoulder treatment in service treatment records, the examiner stated that the current right acromioclavicular joint osteoarthritis was less likely than not incurred in or caused by the claimed in-service injury. To the extent that the claimed right shoulder symptoms could be a result of radiculitis at the C5 level of the spine, the examiner reviewed the January 2013 private assessment of radiculitis and concluded that the Veteran "does not have radiculitis." He reported that the Veteran "has a normal right shoulder with the exception of [mild] [acromioclavicular joint] degeneration," which had no nexus to service.

The VA examiner's opinion is highly probative. When read together with his discussion of the Veteran's spine, it is clear that the examiner's conclusion is that acromioclavicular joint degeneration was not traumatic, and therefore was not incurred as a result of one or more parachute jumps. Although the examiner questioned the Veteran's reported history of parachute jumps, particularly the number of jumps made, his credibility determination is irrelevant because the final conclusion was based on the objective medical finding that the Veteran does not have any traumatic right shoulder disorder.

Unlike the VA examiner's opinion, which was made after a complete evaluation, including an imaging study and review of the claims file, it is unclear how the 2013 private chiropractor reached any of his conclusions. Without review of the Veteran claims file or diagnostic testing, the 2013 opinion is of little value in substantiating the Veteran's claim.

The weight of the evidence shows that the Veteran's only right shoulder diagnosis, acromioclavicular joint osteoarthritis, did not manifest during service or within one year of separation, and is not related to service, to include in-service parachute jumps. The preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for an Acquired Psychiatric Disorder

The Veteran is seeking service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety. A claim for service connection for a mental disability may include claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that VA obtains in support of the claim. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). Accordingly, the Board has taken an expansive view of the Veteran's claim. The Veteran's contentions, described in greater detail below, involve in-service stressor events while on deployment to Egypt and Haiti. Because the weight of the evidence shows that the Veteran does not have an acquired psychiatric disorder, his claim is denied.

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally. Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders).

VA amended its regulations to reflect use of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 5th ed. (DSM-5), effective August 4, 2014. See 79 Fed. Reg. 149, 45,094 (August 4, 2014). VA, however, has determined that DSM-5 does not apply to claims certified to the Board prior to August 4, 2014. 79 Fed. Reg. 45,093 (Aug. 4, 2014). The RO certified the Veteran's appeal to the Board in March 2012, and thus the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) is still applicable.

A valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror. A veteran's testimony, by itself, can establish the occurrence of an in-service stressor event if the requirements of 38 C.F.R. § 3.304(f)(3) are met, and the revised provisions of 38 C.F.R. § 3.304(f)(3) reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity. See 75 Fed. Reg. 39,843 (July 13, 2010). 

In substance, service connection can be granted for PTSD if the evidence demonstrates a current diagnosis of PTSD (rendered by an examiner specified by the regulation); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA. 

During his January 2013 hearing, the Veteran testified to the undersigned that the was treated for PTSD and "actually issued medication to help with these symptoms that [he] was having in regards to issues that happened while overseas." Specifically, while stationed in Haiti, he testified to having witnessed both Army and Navy personnel wounded when his convoy was struck by a dump truck.

As an initial matter, service treatment records reflect no treatment or complaints referable to psychological symptoms or mental health other than on the Veteran's report of medical history in May 2002, two months prior to separation. At that time, he denied nervous trouble, loss of memory, having received counseling, depression or excessive worry, evaluation or treatment for any mental condition, and suicide attempts, but did report frequent trouble sleeping. The Veteran indicated that he was having "nightmares and restlessness [and] reoccurring dreams of [his] overseas experience," though examination found him to be psychiatrically normal.

After separation, the Veteran was seen in June 2009 for assessment of a possible TBI, and he reported having been deployed to Haiti in 1999 and Egypt in 2000 and stated these deployments involved "indirect combat." He had experienced blasts during training and while in Haiti, including exposure to grenade explosions, and at least two car bombs. Mental health symptoms included poor concentration, forgetfulness at work and home, difficulty sleeping, anxiety, depression, irritability, and poor frustration tolerance. After a physical evaluation, he was assessed to have "[post traumatic stress] symptoms" and advised to discuss his symptoms with a mental health professional. A "TBI second level evaluation" that same day identified "symptoms of . . . depression, PTSD, anxiety disorder (other than PTSD), [and] alcohol abuse/dependence." The Veteran also underwent a mental health psychiatric assessment, and though he denied having had combat, he again reported "memories of dead bodies on the road" in both Haiti and Egypt, seeing people getting killed, and taking care of dead bodies. After an extensive evaluation, the VA psychiatrist diagnosed anxiety not otherwise specified, and depression not otherwise specified, and actively considered a possible diagnosis of PTSD, but did not settle the issue - as indicated by the diagnosis "R/O PTSD."

One month later, in July 2009, the Veteran reported two combat deployments, one in Haiti for four and a half months, and the other in Egypt for six months. In Haiti, he stated that he was exposed to small arms fire, mortars, exploding cars, and the death of a Navy corpsman. In Egypt, he reported "indirect combat" without additional description. The Veteran endorsed depressed mood, decreased interest in pleasurable activities, difficulty falling and staying asleep, fatigue, diminished concentration, variable appetite, low self-esteem, feeling overly emotional, irritability, isolation and social withdrawal, and a depressed mood about half of the time. Anxiety was manifest by excessive worry, restlessness, feeling keyed up or on edge, fatigue, difficulty concentrating, and sleep disturbance. PTSD-related symptoms included exposures to traumatic events, frequent nightmares of the trauma, recurrent intrusive thoughts, avoidance behavior, feelings of detachment or estrangement from others, restricted range of emotions, sleep disturbance, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and an exaggerated startle response.

After July 2009, ongoing treatment records show a decline in symptoms, and continued variability in his assessed diagnoses. In September 2009, for example, he was diagnosed with depression and chronic PTSD, but few symptoms were reported other than substance use, nightmares, and arguments with his wife. The Veteran felt that if his PTSD were addressed, that his substance abuse would decline, saying "I drink because of my PTSD."

In November 2009, the Veteran's "primary psychiatric diagnosis" was "alcohol abuse," which was in partial remission. Secondary mental health diagnoses included chronic PTSD, a single episode of major depressive disorder, probable attention deficit hyperactivity disorder, and a TBI with good cognitive recovery. Adderall was added to his medications, and by January 2010 the Veteran had "much better function [and] attention." He was also given a separate medication to help with sleep, and symptoms attributed to PTSD had been reduced. After January 2010, the Veteran stopped receiving mental health treatment, other than renewing his prescription for Adderall.

In November 2015, a VA examiner reviewed the Veteran's claims file, performed a complete evaluation of the Veteran himself, and concluded that he did not have PTSD or any other mental health diagnosis. Although the VA examiner relied on the DSM-5 in concluding that the Veteran did not have a current mental health disorder, because she provided a thorough report describing her rationale, the Board finds that the report is adequate because it sufficiently informs the Board of the examiner's judgment on the question and the essential rationale for that opinion. Monzingo v. Shinseki, 26 Vet. App. at 105. During the examination, the Veteran did not report any symptoms causing significant distress or social and occupational impairment. The Veteran endorsed overusing alcohol, and the examiner stated that this "could account for some of his [prior] reports." In finding that the Veteran did not meet the criteria for a diagnosis of PTSD, the examiner started by noting that his reports of stressor events had been "inconsistent and vague," and she concluded that the psychological symptoms which he did have were not "specifically related to his [reported] stressor the way they should to suspect PTSD or a Trauma-Related Disorder." She found that he screened negatively for both PTSD and depression, and his psychiatric complaints "have not been chronically experienced since his military discharge and have been inconsistently reported."

The Veteran initially denied mental health care or treatment, either before or during active duty, other than talking to a chaplain just after foreign deployment. He later endorsed being prescribed psychiatric medication, and the examiner observed that treatment records included diagnoses of attention-deficit hyperactivity disorder, tobacco use disorder, depression, and PTSD. The examiner recorded a lengthy description of the Veteran's reported symptoms, including his "anger issues," and dislike of strangers and large areas with a lot of noise. These situations "trigger[] a very overwhelming feeling," and the Veteran must "be aware of [his] settings and position [him]self to exit so if anything happens [he can] take care of [him]self." The examiner described the Veteran as appropriately groomed, cooperative, with logical and goal directed thoughts, and no evidence of hallucinations or delusions. His speech was coherent, with normal rate and volume, and his activity level was unremarkable. The Veteran's mood was euthymic, and his affect appropriate. He denied current homicidal or suicidal ideation, plan, or intent, and the examiner concluded that the Veteran did not have "any other symptoms attributable to PTSD (and other mental disorders)." Parenthesis original.

Again, the VA examiner reviewed the claims file, including his entire mental health treatment history, and offered support for her conclusion that the Veteran does not have a chronic psychological diagnosis. Because the examination report sufficiently conveyed the examiner's judgment on the question of a current diagnosis, and is supported by an adequate rationale, it is adequate. See Monzingo, 26 Vet. App. at 105. Again, although the examiner relied on the DSM-5, the report's thoroughness allows the Board to conclude that the Veteran also does not have a mental health diagnosis even under the DSM-IV. See Monzingo, 26 Vet. App. at 105.

Although the Veteran was previously diagnosed with PTSD, depression, and anxiety in 2009 and 2010, the Board finds that the 2015 VA examiner's opinion is of greater probative weight than the diagnoses made previously. Specifically, unlike clinical treatment reports, the VA examiner's report was created with the benefit of consideration of the claims file, Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (upholding Board determination that VA examination reports were more probative because they were more thorough and detailed, they discussed the conflicting opinions, and examiners had access to the claims file), was offered with a well-supported rationale, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions), and reached its final conclusion without equivocation. See Morris v. West, 13 Vet. App. 94, 97 (1999); Bloom v. West, 12 Vet. App. 185, 186-87 (1999); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The record includes numerous attempts by VA, the Department of Defense, and the U.S. National Archives Administration's Joint Services Records Research Center (JSRRC) to verify the Veteran's claimed stressor events in Haiti and Egypt, in addition to verification of the locations where he served overseas. However, without a diagnosis, service connection cannot be granted, and the claim may be decided without addressing the question of an in-service stressor. The preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disorder is denied.

Service connection for a right shoulder disorder is denied.

Service connection for an acquired psychiatric disorder is denied.





____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


